Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with John Fitzpatrick on June 2, 2022.
The application has been amended as follows: 
In claim 12 line 3 please replace “a controller” with “a control unit” such that the line begins “a control unit 
In claim 12 line 4 please replace “controller” with “control unit” such that the line begins “control unit 

Reasons for Allowance
The novel subject matter is as described in the office action of December 21, 2021.
Applicant has argued that computer processors are commonly referred to as "control units" or "controllers."  Upon reflection, the examiner agrees, and is interpreting the term "control unit" in the claims as being generally synonymous with computer processor.  That being the case, the "control unit" limitations of claim 12 have a recited structure for performing the claimed functions.  These limitations do not fulfill Prong C of the 3-prong test as in MPEP 2181 and are not being interpreted as invoking 112(f).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Atkinson teaches resuming from a suspend to RAM including calculating a signature for each data block or page and comparing the signature with a saved signature before either determining that the current data is valid or restoring data from a backup copy.  Lewis teaches comparing a firmware hash in RAM to a hash stored in ROM when resuming after a sleep state to determine that the RAM firmware is unmodified and trustworthy.  Moss teaches calculating a hash value of storage for use in power loss recovery and data security across long execution times.  Paulsen teaches authenticating a gaming machine program by comparing a current signature of machine instructions to the expected signature.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JS



/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114